NUMBER 13-19-00048-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

JOSE SALVADOR FLORES,                                                        Appellant,

                                           v.

THE STATE OF TEXAS,                                                           Appellee.


                   On Appeal from the 138th District Court
                        of Cameron County, Texas.


                          ORDER OF ABATEMENT
            Before Justices Benavides, Longoria, and Hinojosa
                            Order Per Curiam

      Appellant, Jose Salvador Flores, filed a pro se notice of appeal with this Court from

his conviction in trial court cause number 2018-DCR-528-B.         Appellant’s appointed

counsel filed a motion to withdraw as counsel in this cause which was granted by the trial

court. New counsel has not been appointed. Because it is unclear whether appellant
is entitled to appointed counsel on appeal, we ABATE and REMAND this cause as

follows.

       Upon remand, the trial court shall utilize whatever means necessary to make

appropriate findings and recommendations concerning the following: (1) whether

appellant desires to prosecute this appeal; (2) whether appellant has been denied

effective assistance of counsel; (3) whether appellant is indigent and entitled to

court-appointed counsel; and (4) if appellant is not indigent, whether appellant has

retained new counsel or waives his right to counsel and elects to proceed pro se.

       If the trial court determines that appellant does want to continue this appeal and

that appellant is indigent and entitled to court-appointed counsel, the trial court shall

appoint new counsel to represent appellant in this appeal. If new counsel is appointed,

the name, address, email address, telephone number, and state bar number of said

counsel shall be included in an order appointing counsel.

       The trial court shall cause its findings and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a supplemental

clerk's record. Furthermore, the trial court shall cause a supplemental reporter's record

of any proceedings to be prepared. The supplemental clerk's record and supplemental

reporter's record, if any, shall be filed with the Clerk of this Court on or before the

expiration of thirty days from the date of this order.

       It is so ORDERED.

                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

                                              2
Delivered and filed this the
12th day of February, 2019.




                               3